Exhibit 10.1


THIRD AMENDMENT TO LEASE


THIS THIRD AMENDMENT TO LEASE is made effective this 18th day of January, 2019,
by and between Butler North, LLC, a Minnesota Limited Liability Company
(hereinafter referred to as "Landlord"), and QUMU Corporation, a Minnesota
corporation (hereinafter referred to as "Tenant").


WHEREAS, Butler North, LLC and Tenant have previously entered into a Building
Lease dated March 5, 2015 (the "Lease"), as amended October 20, 2016 and April
10, 2018, for certain premises ("Leased Premises") consisting of 16,474 square
feet of rentable area and located on the third floor of the Butler North
Building, 510 First Avenue North, Minneapolis, Minnesota 55403;


WHEREAS, the Tenant and the Landlord have agreed to exclude from the Premises
(as defined in the Lease) approximately 3,481 rentable square feet (depicted on
Exhibit A, the excluded space being hereinafter referred to as the "Excluded
Premises"), for the period starting on March 1, 2019 (the "Effective Date"). As
of the Effective Date, the revised Premises (as depicted in Exhibit B) will
total 12,993 rentable square feet.


WHEREAS, the parties hereto are desirous of amending certain terms, covenants
and conditions of the Lease;


NOW, THEREFORE, in consideration of the Lease and of the mutual covenants
contained herein, the sufficiency of which consideration is acknowledged,
Landlord and Tenant agree that the Lease is hereby amended as follows:


1.
Recitals. The above recitals are by this reference incorporated as if fully
restated herein.



2.
Premises. As of the Effective Date, the definition of "Premises" in Article I,
Section 1.4 of the Lease is hereby amended and replaced as follows:



12,993 rentable square feet, located on the third floor of the Building,
outlined in red as depicted in Exhibit B and commonly known as Suite 305.


3.
Tenant's Pro Rata Share. Section 1.13 of the Lease is amended to provide that,
as of the Effective Date, the Tenant's Pro Rata Share is 10.13%.



4.
Contingency of Sublease Termination. Tenant previously entered into a Sublease
Agreement dated April 6, 2018 ("Sublease") with Sezzle, Inc. ("Subtenant") for
the "Sublease Premises," as defined in the Sublease. This Third Amendment is
conditioned upon and subject to the termination of the Sublease on the Effective
Date and the Subtenant surrendering possession of the Sublease Premises pursuant
to the requirements of the Sublease. If the Sublease is not terminated on or
before the Effective Date, then this Third Amendment to Lease shall be of no
further force or effect as of the Effective Date.



5.
Release of Excluded Premises and Related Claims. As of the Effective Date,
Tenant releases all right, title and interest in the Excluded Premises. Landlord
and Tenant each hereby releases, remises and forever discharges the other and
its respective officers, directors, employees, agents, parents, subsidiaries and
affiliates from all debts, demands, actions, causes of action, suits, accounts,
covenants, controversies, agreements, promises, judgments, demands, contracts,
agreements, damages, claims and liabilities whatsoever,





--------------------------------------------------------------------------------




in law or equity, in arbitration or otherwise, whether known or unknown,
suspected or unsuspected, related to, arising out of, connected with or
incidental to the Excluded Premises, except Landlord shall reconcile and account
for any estimated additional rent paid by Tenant for the Excluded Premises prior
to the Effective Date for the actual costs as provided in Section 2.7 of the
Lease.


6.
Lease Affirmed; Defined Terms. Except as expressly modified by this Amendment,
all other terms and conditions of the Lease are hereby ratified and affirmed and
remain in full force and effect. This Amendment, upon execution, constitutes a
part of the Lease. All capitalized terms in this Amendment shall have the same
meaning as given in the Lease unless otherwise specifically defined herein.
However, where any terms and provisions of this Amendment conflict or are
inconsistent with the Lease, then the terms and provisions of this Amendment
shall govern, control, and prevail.



7.
Successors; Amendment; Execution. This Amendment (a) shall be binding upon and
will inure to the benefit of Landlord and Tenant and their respective legal
representatives, successors and assigns; (b) may be modified or amended only if
in writing and signed by each party hereto; and (c) may be executed in multiple
counterpart and by facsimile or electronic signature, each of which shall, for
all purposes, be deemed an original, but which together shall constitute one and
the same instrument, and the signature pages from any counterpart may be
appended to any other counterpart to assemble fully-executed documents.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the date set forth below each party's signature.


LANDLORD: BUTLER NORTH LLC
 
TENANT: QUMU CORPORATION
 
 
 
 
 
By:
/s/ Ned Abdul
 
By:
/s/ David G. Ristow
Its:
Chief Manager
 
Its:
CFO
Date:
1/18/2019
 
Date:
1/18/2019





